Case 1:21-cr-00412-JSR Document 50 Filed 07/30/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

UNITED STATES

(ISR).
21CR 412

vs.

Shakur Culbert,

 

 

 

To: U.S. Marshals Office

 

It is hereby ordered :

that, Shakur Culbert, Reg. #53457 505, be released from custody, subject to

 

previously applicable bail conditions. The U.S. Marshals are to release the defendant unless
any pending warrants, detainers or other issues are encountered. Travel is extended

tO Easen District of Nae Vorle , and adjacent districts as well as travel between

 

those districts and this district.

 

\

Uniéd States District Judge

- Tarr

ate

 

 
